NO.    01-13-00368-CR

  PD-0961-15                               COURT
                                                   IN THE

                                                            OF       APPEALS

                                                     FOR         THE

                                   FIRST      DISTRICT                OF   TEXAS

                                                AT    HOUSTON
                                                                                                 COURT OF CRMAL APPEALS

                                          Cause       no .           6D0516                             JUL 27 2015
                              In    the    176TH            District            Court

                                   of   Harris        County,              Texas                     Abe! Acosta, Clerk

                                                                                                          FILED IN
                                           JOE       RAY         ALVAREZ                        COURT OF CRIMINAL APPEALS
                                                 Appellant
                                                             v   .
                                                                                                         JUL 27 2315
                                        THE     STATE            OF    TEXAS
                                                 Appellee
                                                                                                      Abel Acosta, Clerk

                   FIRST     MOTION       FOR    EXTENSION                 OF    TIME   TO    FILE


                      PETITIO.N         FOR DISCRETIONARY                        REVIEW

   To    The   Honorable     Judges       Of The            Court          Of Criminal        Appeals:
                      Comes Now,           Joe       Ray Alvarez,                 Petitioner,         and files this
motion for      extension of sixty (60)                      days in which to file a Petition for
Discretionary Review,          In support of this motion,                               Appellant shows the
Court    the   following :
                                                       I

                      The     Petitioner             was         convicted         in   the    176TH    District     Court

of Harris County,      Texas of the              offense of AggravatedAssault in cause no.
6DD516, styled State of Texas vs. Joe Ray Alvarez. The Petitioner appealed
to the    Court of Appeals First Supreme- Judicial District.                                          The case was
affirmed on       \Jg Li 1 •diQ>'0                   •
                      7                              j-j.
                      The     present deadline for filing the Petition for
Discretionary Review is JJyji/LU S\ X0iS                                          T'he Petitioner has not
requested any extension prior to this request.
                                                     Ill

                      Petitioer's request for an extension is based upon the
following facts: Petitioner was not informed of the decision of the Court
of appeals in affirming this case until l/a/\/ lo ,d0l5 • Since that
time petitioner has been attempting to gain legal representation in
this matter.    His attorney on the appeal,          Patti Sedita, has informed
Petitioner that she will not represent him on the               Petition for
Discretionary    Review.
UHEREFDRE, Petitioner prays this Court grant this motion and extend
the deadline for filing the Petition for Discretionary Review in
case no. 91 ~/l~ D03 L%' Cl to QciS^tl/S (ko^fi)

                                               Joe Ray A1v»rez.^ro se
                                               TDCJ-ID    1853331
                                               A.D . Hughes
                                               Rt.    2   Box   4400
                                               Gatesville , Tx         76597




                           CERTIFICATE   OF   SERVICE

I certify that a true and correct copy of the above and foregoing
First Motion for Extension of Time to file for Petition for Discreti
onary Review has been forewarded by U.S. Mail, postage prepaid, first
class to the Clerk, Christopher A. Prine, Court of Appeals for the
First District of Texas at Houston Texas, 301 Fannin Street,

Houston, Texas 77002-2066

                                                     iT^lji
                                                 Joe Ray Al v^/re z , /vr a